J-S46044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.M.P., A                  :   IN THE SUPERIOR COURT OF
MINOR                                          :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
APPEAL OF: B.W., FATHER                        :   No. 3375 EDA 2015

                   Appeal from the Decree October 13, 2015
             in the Court of Common Pleas of Philadelphia County
               Family Court at No(s): CP-51-AP-0000610-2015

BEFORE: BENDER, P.J.E., OTT, STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                             FILED JULY 25, 2016

       B.W. (Father) appeals from the decree entered October 13, 2015, in

the Court of Common Pleas of Philadelphia County, which terminated

involuntarily his parental rights to minor daughter, A.M.P., born in February

of 2014 (Child), pursuant to 23 Pa.C.S. § 2511(a)(1), (a)(2), and (b). 1 We

affirm.

       The trial court summarized the factual and procedural history of this

matter as follows.

       On March 17, 201[4], [the Philadelphia Department of Human
       Services (DHS)] received a General Protective Services (GPS)
       [report] alleging that [M.F.], [M]other’s paramour, handled
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1
  The trial court entered a decree terminating voluntarily the parental rights
of Child’s mother, T.A.P. (Mother), that same day. The disposition of
Mother’s appeal is by separate memorandum.
J-S46044-16


     [Child] inappropriately – dropping her roughly on the bed.
     Furthermore, the report alleged that [M]other has a history of
     drug use.      DHS recommended that [M]other remove her
     paramour from the residence. [M]other failed to comply with the
     recommendation that she remove [C]hild from the environment.
     Moreover, the report alleged that [M]other is fearful in her home
     and is afraid to leave the home. The report was substantiated.

     On March 18, 2014, DHS received a supplemental report alleging
     that [M]other transported [C]hild to St. Christopher’s Hospital for
     Children because [C]hild was continuously crying. The report
     alleged that [M]other stated that [C]hild would not drink her
     milk. The only food that the mother gave to [C]hild for the day
     was two bottles of water. Furthermore, [C]hild had severe
     diaper rash and was dehydrated. Moreover, [M]other stated that
     she leaves [C]hild in the care of her paramour who she stated
     previously slammed [C]hild on the bed. Lastly, [M]other stated
     that [C]hild did not have a primary care physician and lacked
     immunizations.

     On March 21, 2014, DHS visited [C]hild at St. Christopher[’s]
     Hospital for Children. [M]other stated that she observed her
     paramour drop [C]hild on the bed. [M]other further stated that
     she was fearful to return home. Moreover, [M]other stated that
     she was unable to provide adequate care for [C]hild.

     On March 21, 2014, DHS obtained an [O]rder of Protective
     Custody (OPC) for [C]hild and placed her in a foster care home
     through Delta Community Services, where she currently
     remains.

     A shelter care hearing was held on March 24, 2014. Master
     Summers lifted the OPC and ordered the temporary commitment
     of [Child] to the care and custody of DHS.

     On April 1, 2014, an adjudicatory hearing was held before the
     Honorable Jonathan Q. Irvine. Judge Irvine adjudicated [C]hild
     dependent and committed her to the care and custody of DHS.

     On November 25, 2014, at a permanency hearing before Master
     Lynne Summers, [Father] presented himself as the putative
     father. The court ordered a paternity test.




                                    -2-
J-S46044-16


       In January, 2015, the paternity test results confirmed [Father]
       as the biological father with the probability of paternity of
       99.9999%.

Trial Court Opinion, 2/2/2016, at 1-2 (unnumbered pages).

       On September 21, 2015, DHS filed a petition to terminate involuntarily

Father’s parental rights to Child. A hearing was held on October 13, 2015.

Following the hearing, the trial court entered its decree terminating Father’s

parental rights. Father timely filed a notice of appeal.2

       Father presents the following questions to this Court, which we have

renumbered for ease of disposition.

       1.   Did the trial court violate Father’s due process right and
       equal protection of law when it failed to appoint counsel for
       Father at the inception of the case?

       2.    Did the trial court abuse its discretion and or commit an
       err[or of] law when it terminated Father’s parental rights without
       due process of law by not giving Father sufficient time to meet
       his objectives when additional objectives were added during the
       goal change hearing and Father was not told about th[e] new
       objectives?

       3.    Did the trial court abuse its discretion when it terminated
       [Father’s] parental rights and [F]ather had m[et] his initial
____________________________________________


2
  On January 15, 2016, Father’s trial counsel filed in this Court a motion to
withdraw. In his motion, trial counsel indicated that Father was claiming
ineffective assistance of counsel, and that continuing to represent Father
would be a conflict of interest. On February 1, 2016, this Court entered an
order granting trial counsel’s motion to withdraw. In addition, this Court’s
order directed the trial court to ascertain whether Father was entitled to
court-appointed counsel and, if so, to appoint counsel for Father. On
February 16, 2016, this Court received an order from the trial court
indicating that new counsel had been appointed to represent Father on
appeal. Father’s appellate counsel has filed a brief on his behalf.



                                           -3-
J-S46044-16


      objectives but new objectives were added yet Father was not
      given a reasonable amount of time to complete those additional
      objectives but was willing to do so to be reunified with his
      child[?]

Father’s Brief at 5 (suggested answers and unnecessary capitalization

omitted).

      We consider Father’s questions mindful of the following.

             In cases involving the termination of a parent’s rights, our
      standard of review is limited to determining whether the order of
      the trial court is supported by competent evidence, and whether
      the trial court gave adequate consideration to the effect of such
      a decree on the welfare of the child.

             Absent an abuse of discretion, an error of law, or
      insufficient evidentiary support for the trial court’s decision, the
      decree must stand…. We must employ a broad, comprehensive
      review of the record in order to determine whether the trial
      court’s decision is supported by competent evidence.

In re C.W.U., Jr., 33 A.3d 1, 4 (Pa. Super. 2011) (internal quotations and

citations omitted).

      Our courts apply a two-part analysis in considering termination of

parental rights.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child.

In re P.Z., 113 A.3d 840, 850 (Pa. Super. 2015) (quoting In re L.M., 923
A.2d 505, 511 (Pa. Super. 2007)).


                                     -4-
J-S46044-16


       In this appeal, Father does not assert that DHS failed to offer sufficient

evidence at the termination hearing to establish that his conduct warranted

termination under subsections 2511(a)(1) and (2), or to prove that

termination of Father’s rights best served the needs and welfare of Child

under subsection 2511(b).3 Instead, Father claims that an attorney should

have been appointed for him earlier in the process (before Father was

identified as Child’s father) and that he was not given enough time to meet

his FSP objectives. None of Father’s claims entitles him to relief from this

Court.

       Father first asserts that the trial court violated his rights by failing to

provide him with court-appointed counsel at the inception of the case.

Father’s Brief at 11. He states that DHS made no efforts to determine the

identity of Child’s father before Father presented himself as the putative

____________________________________________


3
  Our review of the record confirms that any such challenge would not merit
him relief, as the trial court committed no error of law or abuse of discretion
and its relevant factual findings are supported by the record. See N.T.,
10/13/2015, at 19 (Father repeatedly refused domestic violence
counseling); id. at 20 (Father declined employment assistance); id. at 59
(Father lives in housing that does not allow children); id. at 72 (Father
waited six months to even start the referred housing program). Further,
while Father regularly attended his weekly supervised visitation with Child,
he failed to progress past those limited interactions or to demonstrate
proper parenting during the visitations. Id. at 44 (detailing how Father
never changed Child’s diaper and had to be redirected to interact with Child
rather than speak to the DHS worker about the case). Finally, the record
shows that Child would not be harmed by having her ties with Father
severed permanently, but is bonded with her foster parents, whom she calls
“mom” and “dad.” Id. at 47, 50.



                                           -5-
J-S46044-16


father in November 2014. Id. at 12. In the meantime, Father complains,

the trial court had held hearings at which Father was neither present nor

represented. Id. at 13.

     We are utterly unpersuaded that Father was denied his right to counsel

or to be heard. Our review of the record reveals that counsel was appointed

for Father on November 25, 2014, at or near the time that the trial court

first became aware that Father may be Child’s father. See Exhibit DHS 1.

In addition, the record shows that Father was provided with notice of all

proceedings after November 25, 2014. Id. After Father’s paternity of Child

was confirmed, DHS immediately established family service plan (FSP) goals

for Father and communicated those goals to Father. N.T., 10/13/2015, at

13, 17. From February 2015 to the time DHS filed its petition to terminate

Father’s parental rights at the end of September 2015, DHS provided

services to Father to help him obtain those goals. Id. at 18-22.

     Father points to no authority to support his argument that the trial

court should have provided him with counsel before it was even suggested

that he was Child’s father, or that it should have declined to hold any

hearings concerning Child’s immediate need for protection from Mother until

such time as Child’s father could be identified and located. Father has not

established that he was due any more process than he received. Father’s

first issue warrants no relief. See, e.g., In re G.P.-R., 851 A.2d 967, 976

(Pa. Super. 2004) (holding parent received due process rights where he was



                                    -6-
J-S46044-16


represented by counsel and had the opportunity to attend hearings, cross-

examine agency’s witnesses, and present evidence).

       With his remaining issues, Father complains that he should have been

given more time to meet his FSP goals. We disagree.

       “A child’s life, happiness and vitality simply cannot be put on hold until

the parent finds it convenient to perform parental duties.” In re Adoption

of A.M.B., 812 A.2d 659, 675 (Pa. Super. 2002). Father’s FSP goals were

established and communicated to him eight months before DHS filed the

petition to terminate Father’s rights. N.T., 10/13/2015, at 13, 17. Father

met some of those goals, such as completing a parenting class and attending

the weekly visits with Child. However, as discussed above, Father did not

even attempt to meet other goals.               For example, he steadfastly refused

domestic abuse counseling until the termination hearing, at which time he

testified that he would take such a class “if you were going to provide me

with my daughter” as a result.                 Id. at 67.   Father claims to want

reunification with Child, yet he resided in no-children-allowed housing,

waited at least six months after receiving his housing FSP goal 4 before he

____________________________________________


4
  Father complains at one point in his brief that housing, employment, and
parenting and domestic violence classes were new goals added to his FSP in
May 2015. Father’s Brief at 16. However, at another time he acknowledges
that he knew housing was a goal as of November 2014. Id. According to
DHS, all of those goals were set as part of his initial FSP in February 2015.
N.T., 10/13/2016, at 13-14, 41.




                                           -7-
J-S46044-16


even began looking into obtaining housing appropriate for Child, and still had

no guarantee of suitable housing at the time of the termination hearing. Id.

at 60, 72.

        Father asserts that he was working to meet his income/employment

goal at the time of the termination, and that, if given more time, he could

have obtained suitable housing.           Father’s Brief at 16.   However, Father

offered no explanation for his delay in initiating his work on those goals.

Further,     DHS    witnesses     testified5   that   Father   showed   a   lack   of

comprehension and understanding regarding the instruction he was given,

N.T., 10/13/2016, at 45, and that he has made no progress in learning to

care for Child, id. at 55. Father was defiant with DHS service providers, and

hung up the phone when they questioned him on his progress. Id. at 39-

40.

        Under these circumstances, there is no reason to believe that Father

would have made progress at a reasonable pace even if he had been given

more time.      Accordingly, we are unpersuaded that the trial court erred in

declining to make Child wait in limbo to see if Father would follow through

with his goals rather than be free to be adopted by the foster family with

whom she is happy, healthy, and secure.

        Decree affirmed.

____________________________________________


5
    The trial court found the DHS witnesses credible. N.T., 10/13/2015, at 84.



                                           -8-
J-S46044-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2016




                          -9-